Hyman, C, J.
Defendant has taken a suspensive appeal from an order of seizure and sale, commanding the sheriff of the Parish of Orleans to seize and sell a lot of ground with the improvements thereon, to pay the sum of $325 30, with interest.
He has not pointed out any errors, and, in examining the transcript, we have not perceived any. ....
The appeal was evidently taken for delay, and the plaintiff, has asked for damages because of the frivolousness of the appeal.
Let the decree of the District Judge be affirmed, at the costs óf déféndant, and let the plaintiff recover of defendant twenty-five dollars as damages.